Case 3:19-cr-00849-AET Document1 Filed 05/16/19 Page 1 of 5 PagelD: 1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA Hon. Joe] Schneider
Vv. : Mag. No. 19-2031 (JS)
DAVID MINOTTI, JR. : CRIMINAL COMPLAINT

1, Luis Santana, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:
SEE ATTACHMENT A
I further state that 1 am a Special Agent of the United States
Department of Homeland Security, Homeland Security Investigations and that

this Complaint is based on the following facts:

SEE ATTACHMENT B
continued on the attached pages and made a part hereol.

Luis Santana, Spccial Agent
Homeland Security Investigations

Sworn to before me and subscribed in my presence,

 

 

May 16, 2019 at Camden, New Jersey
Date City and State
Honorable Joel Schneider

United States Magistrate Judge A 4 eos.

 

 

oO
Name & Title of Judicial Officer Gipnature of Judicial Officer
Case 3:19-cr-00849°AET Document 1 Filed 05/16/19 «Page 2 of 5 PagelD: 2

ATTACHMENT A

COUNT ONE
{Felon in Possession of a Firearm)

On or about May 16, 2019, in Mercer County, in the District of New
Jersey and elsewhere, the defendant,

DAVID MINOTTI, Jr.,

did possess, in and affecting commerce, a machinegun, namely, a handgun
selector switch capable of converting a Glock semi-automatic pistol to a fully-
automatic firing pistol, bearing the marking “Glock” and “Made in AUSTRIA,”
having previously been convicted of a crime punishable by imprisonment for a
term exceeding one year in the Superior Court of New Jersey, Mercer County,
and did so knowingly.

In violation of Title 18, United States Code, Section 922(g){1).
Case 3:19-cr-00849-AET Document1 Filed 05/16/19 Page 3 of 5 PagelD: 3

ATTACHMENT B

I, Luis Santana, am a Special Agent with the Department of Homeland
Security, Homeland Security Investigations (“HSI”). | am fully familar with the
facts set forth herein based on my own investigation, my conversations with
other law enforcement officers, and my review of reports, documents, and items
of evidence. Where statements of others are related herein, they are related in
substance and in part. Because this complaint is being submitted fora
limited purpose, | have not set forth each and every fact that I know concerning
this investigation. Where I assert that an event took place on a particular
date, | am asserting that it took place on or about the date alleged.

Ll. On or about April 27, 2019, while assigned to the JFK International
Mail Facility, United States Customs and Border Patrol (“CBP”) officers in Queens,
New York, selected for examination a United States Postal Service (“USPS”) parcel
originating from China, bearing tracking number LT 518 295 763 CN. The parcel
bore a mailing label, displaying the following sender information in typed font:

Tony Zheng

8F, BldgA, U-Center 28 Chengfu Road
Haidian Dist, Beying, China

100083

CHINA

The parce] bore the following recipient information in typed font:

David Minotti

[Address]

Hamilton New Jersey 08609
America

TEL: [Number]!

The parcel is a plastic pouch, approximately 8” x 8” in dimension (hereinafter
referred to as the “Parcelt”). On the customs declaration attached to the Parcel,
the contents of the Parcel were described as follows:

No | Qty Description of Kg. Val(US$) | Goods
Contents Ongin
1 1 Switch 0.29 | 50.00 “CN
2. The Parcel arrived at JI*K on or about April 15, 2019. Upon opening

the Parcel on or about April 27, 2019, CBP discovered ten individually packaged

1 The telephone number and address have been omitted.
Case 3:19-cr-00849-AET Document1 Filed 05/16/19 Page 4 of 5 PagelD: 4

clear bags, each containing two small black cube-shaped mechanical devices.
CBP then opened the individual] bags and examined the cube-shaped objects. The
objects were metal, cach bearing the manufacturer’s logo for “Glock” and the
stamp: “Made in AUSTRIA.” Upon further inquiry, CBP learned that the devices
appeared to be Glock handgun selector switches, capable of converting a Glock
semi-automatic pistol to a fully-automatic firing pistol. Having examined
photographs of the selector switches, ATF has determined that each one qualifies
as a “machinegun” under the National Firearms Act (the “NFA”), incorporating by
reference 18 U.S.C. § 5845, which, in pertinent part, defines a “machinegun” as
follows:

The term “machinegun” means any weapon which shoots, is designed
to shoot, or can be readily restored to shoot, automatically more than
one shot, without manual reloading, by a single function of the trigger.
The term shall also include... any part designed and intended solely
and exclusively, or combination of parts designed and intended, for
use in converting a weapon into a machinegun....

Accordingly, the selector switches are “firearms” under the NFA, and, therefore,
under federal law, a felon is prohibited from possessing such a device.

3. The Parce] and its contents were seized and turned over to HSI.
Upon further inspection, the Parcel contained twenty fully-automatic selector
switches for Glock handguns.

4, Postal records indicate that, including the Parcel, since December
2017, David Minotti, Jr. (“MINOTTI”) has been the listed recipient of eight
international mail parcels from various entities in China, all of which were destined
for MINOTTI’s residence located in Hamilton, New Jersey (the “Residencc”).2_ Five
of those deliveries, including the Parcel, arrived at JFK International Mail Facility
between on or about Apri] 8, 2019 and on or about April 15, 2019. Four of those
five parcels included “Tony Zheng” on the label as the purported sender. USPS
did not attempt delivery of any of those five parcels to the Residence.

5. On or about May 14, 2019, posing as a USPS delivery person, an
inspector of the United States Postal Inspection Service (“USPIS”) attempted to
deliver the Parcel, which had been repackaged by HS! after its inspection, to the
Residence. No one answered the door of the Residence to accept delivery. The
undercover USPIS inspector left a USPS missed delivery notice on the door, which,
among other information, provided a number for the intended recipient of the
Parcel to call to obtain information about acquiring the Parccl.

2 Of these cight shipments, seven were sent to MINOTTI at the Residence,
including zip code 08609 {an incorrect zip code for the Residence, crrantly
transposing the last two digits). One of the shipments was sent to the
Residence, including the correct zip code of 08690.
Case 3:19-cr-00849-AET Document1 Filed 05/16/19 Page 5 of 5 PagelD: 5

6. On or about May 15, 2019, MINOTTI called the number on the missed
delivery note, purporting to be a USPS call center, and left a voice mail providing
his phone number and requesting that the USPS return his call.

7. Later on or about May 15, 2019, posing as a USPS employee, |
returned MINOTTH?s call and spoke with him on a recorded line. During that call,
l informed MINOTTI that USPS was in possession of a package from “Tony Zheng
in China” that was addressed to David Minotti. MINOTT! later in the conversation
informed me that he believed there was an issue with other deliveries, as well,
stating that he placed several orders within a short period of time of “quite a few
things from this person over there.” | arranged with MINOTTI to attempt re
delivery of the Parcel during the morning on May 16, 2019.

8. On or about 9:15 am on May 16, 2019, an Inspector of the USPIS,
posing as a USPS delivery person, knocked on the door of the Residence.
MINOTTI approached the Inspector from the side of the Residence and engaged
him in a conversation. MINOTTI took the Parcel from the Investigator and, while
feeling the Parcel’s contents through the packaging, without solicitation mentioned
to the Inspector that he had been expecting other international packages.
MINOTTI then signed for the Parcel, afler which, again, unsolicited, MINOTTI
stated that the Parcel’s contents were parts for a paintball gun that were cheaper
10 obtain online [rom China than they were to purchase in the United States. After
the conversation ended, MINOTT! walked into the Residence while carrying the
Parcel. Approximately five minutes later, law enforcement, pursuant to a court-
authorized search warrant, executed a search warrant on the Residence.
MINOTTI was then arrested and given Miranda warnings.

9, MINOTTI agreed to answer law enforcement questions during a post-
arrest interview at HIS! offices. Before asking MINOTTI any questions, law
enforcement officers read MINOTTI his Miranda rights again, after which MINOTTI
agreed in a signed wriling lo waive those rights. During the ensuing interview,
MINOTTI admitted that he knew the Glock selector switches in the Parcel were
designed to affix to a handgun, upon which, rendering any such handgun an
automatic firearm.

10. A review of MINOTTI’s criminal history revealed that, prior to May
16, 2019, MINOTT!I was convicted of a crime punishable by a term of
imprisonment exceeding one year in the Superior Court of New Jersey, Mercer
Counly. Specifically, on or about January 16, 2014, MINOTTI was convicted of
Distributing or Possessing with Intent to Distribute Controlled Dangerous
Substances within 1,000 Feet of School Property, in violation of N.J.S.A. 2C:35
7, and sentenced to four years’ imprisonment.
